EXHIBIT 10.1

MANAGEMENT AND ADVISORY AGREEMENT

dated as of November 6, 2014

between

NEW SENIOR INVESTMENT GROUP INC.

and

FIG LLC

 

 

              TABLE OF CONTENTS               SECTION 1.   DEFINITIONS   1      
    SECTION 2.   APPOINTMENT AND DUTIES OF THE MANAGER   3           SECTION 3.
  DEVOTION OF TIME; ADDITIONAL ACTIVITIES   7           SECTION 4.   AGENCY   7
          SECTION 5.   BANK ACCOUNTS   7           SECTION 6.   RECORDS;
CONFIDENTIALITY   8           SECTION 7.   OBLIGATIONS OF MANAGER; RESTRICTIONS.
  8           SECTION 8.   COMPENSATION   9           SECTION 9.   EXPENSES OF
THE COMPANY   10           SECTION 10.   CALCULATIONS OF EXPENSES   12          
SECTION 11.   LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION   12          
SECTION 12.   NO JOINT VENTURE   12           SECTION 13.   TERM; TERMINATION  
13           SECTION 14.   ASSIGNMENT   14           SECTION 15.   TERMINATION
FOR CAUSE   14           SECTION 16.   ACTION UPON TERMINATION   15          
SECTION 17.   RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST   16      
    SECTION 18.   NOTICES   16           SECTION 19.   BINDING NATURE OF
AGREEMENT; SUCCESSORS AND ASSIGNS   17           SECTION 20.   ENTIRE AGREEMENT
  17           SECTION 21.   CONTROLLING LAW   17           SECTION 22.  
INDULGENCES, NOT WAIVERS   18           SECTION 23.   TITLES NOT TO AFFECT
INTERPRETATION   18           SECTION 24.   EXECUTION IN COUNTERPARTS   18      
    SECTION 25.   PROVISIONS SEPARABLE   18           SECTION 26.   GENDER   18



 

 

 

MANAGEMENT AND ADVISORY AGREEMENT

THIS MANAGEMENT AND ADVISORY AGREEMENT is made as of November 6, 2014 (the
“Agreement”) by and between NEW SENIOR INVESTMENT GROUP INC., a Delaware
corporation (the “Company”), and FIG LLC, a Delaware limited liability company
(together with its permitted assignees, the “Manager”).

W I T N E S S E T H:

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities of or available to the
Manager and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of the Company, as provided in this Agreement;
and

WHEREAS, the Manager is willing to render such services on the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:

 

SECTION 1.        DEFINITIONS.

The following terms have the meanings assigned to them:

(a)          “Agreement” means this Management and Advisory Agreement, as
amended from time to time.

(b)          “Board of Directors” means the Board of Directors of the Company.

(c)          “Code” means the Internal Revenue Code of 1986, as amended.

(d)          “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.

(e)          “Distribution Date” means November 6, 2014.

(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(g)          “Funds from Operations” is as defined by the National Association
of Real Estate Investment Trusts and means net income (computed in accordance
with GAAP), excluding gains (or losses) from sales of depreciable real estate
assets, impairment charges of depreciable real estate, plus real estate
depreciation and amortization (excluding depreciation on non-real estate assets
such as furniture, fixtures and equipment), and after adjustments required to
account for earnings attributable to unconsolidated partnerships and joint
ventures on the basis of FFO. Funds from Operations will be computed on an
unconsolidated basis. The computation of Funds from Operations may be adjusted
by the Independent Directors upon reasonable request by the Manager based on
changes in, or certain applications of, GAAP.

1

 

 (h)          “Governing Instruments” means, with regard to any entity, the
articles of incorporation and bylaws in the case of a corporation, certificate
of limited partnership (if applicable) and the partnership agreement in the case
of a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, or, in each case,
comparable governing documents.

(i)           “Independent Directors” means the members of the Board of
Directors who are not officers or employees of the Manager.

(j)           “Investment Company Act” means the Investment Company Act of 1940,
as amended.

(k)          “Investments” means the investments of the Company.

(l)           “Junior Share” means a share of capital stock of the Company now
or hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the REIT
Shares.

(m)        “Other Non-Routine Items” means (i) write-offs of unamortized
deferred financing fees, or additional costs, make-whole payments, penalties or
premiums incurred as the result of early repayment of debt, (ii) changes in the
fair value of contingent consideration and financial instruments, (iii)
preferred stock redemption charges, (iv) gains or losses related to litigation,
claims and other contingencies, (v) losses on early extinguishment of debt, (vi)
charges or income related to changes in income tax valuation allowances, tax
litigation or settlements, (vii) impairments or reversals of impairments, (viii)
changes in valuation allowances related to straight-line rent receivables, (ix)
integration expenses related to acquisitions and (x) other adjustments approved
by the Independent Directors upon reasonable request by the Manager based on
adjustments made to Funds from Operations for the purpose of reporting to the
public normalized Funds from Operations.

(n)         “Preferred Share” means a share of capital stock of the Company now
or hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the REIT
Shares.

(o)         “REIT Share” means a share of the Company’s Common Shares, par value
$0.01 per share. Where relevant in this Agreement, “REIT Shares” includes shares
of the Company’s Common Shares, par value $0.01 per share, issued upon
conversion of Preferred Shares or Junior Shares.

(p)         “Subsidiary” means any subsidiary of the Company and any
partnership, the general partner of which is the Company or any subsidiary of
the Company and any limited liability company, the managing member of which is
the Company or any subsidiary of the Company.



2

 



SECTION 2.        APPOINTMENT AND DUTIES OF THE MANAGER.

(a)          The Company hereby appoints the Manager to manage the assets of the
Company subject to the further terms and conditions set forth in this Agreement
and the Manager hereby agrees to use its commercially reasonable efforts to
perform each of the duties set forth herein. The appointment of the Manager
shall be exclusive to the Manager except to the extent that the Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that the Manager elects, pursuant to the terms of this Agreement, to cause the
duties of the Manager hereunder to be provided by third parties.

(b)          The Manager, in its capacity as manager of the assets and the
day-to-day operations of the Company, at all times will be subject to the
supervision of the Company’s Board of Directors and will have only such
functions and authority as the Company may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager will be responsible for the day-to-day operations of
the Company and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company as may be
appropriate, including, without limitation:

  (i)          serving as the Company’s consultant with respect to the periodic
review of the guidelines attached hereto as Schedule 1 (as may be modified from
time to time with the approval of a majority of the Independent Directors, the
“Guidelines”);

  (ii)         investigation, analysis, valuation and selection of investment
opportunities;

  (iii)        with respect to prospective Investments by the Company and
dispositions of Investments, conducting negotiations with brokers, sellers and
purchasers and their respective agents and representatives, investment bankers
and owners of privately and publicly held companies;

  (iv)        engaging and supervising independent contractors that provide
services relating to the Company or the Investments, including, but not limited
to, investment banking, legal or regulatory advisory, tax advisory, accounting
advisory, securities brokerage, property management/operations, property
condition, real estate and leasing advisory and brokerage, and other financial
and consulting services as the Manager determines from time to time is
advisable;

  (v)         negotiating for the purchase, sale, exchange or other disposition
of any Investments;

  (vi)        coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;

  (vii)       coordinating and supervising all property managers, tenant
operators, leasing agents and developers for the administration, leasing,
management and/or development of any of the Investments;

 

  (viii)      providing executive and administrative personnel, office space and
office services required in rendering services to the Company;

3

 



  (ix)        conducting periodic on-site visits to properties to inspect the
physical condition and operations of the properties and to evaluate the
performance of a tenant or operator of its duties;

  (x)        administering the day-to-day operations of the Company and
performing and supervising the performance of such other administrative
functions necessary in the management of the Company as may be agreed upon by
the Manager and the Board of Directors, including, without limitation, the
collection of revenues and the payment of the Company’s debts and obligations
and maintenance of appropriate computer services to perform such administrative
functions;

  (xi)       communicating with the past, current and prospective holders of any
equity or debt securities of the Company as required to satisfy the reporting
and other requirements of any governmental bodies or agencies or trading markets
and to maintain effective relations with such holders;

  (xii)      counseling the Company in connection with policy decisions to be
made by the Board of Directors;

  (xiii)     evaluating and recommending to the Board of Directors modifications
to any hedging strategies in effect on the date hereof and engaging in hedging
activities consistent with the Guidelines;

  (xiv)      counseling the Company regarding the maintenance of its status as a
real estate investment trust (“REIT”) and monitoring compliance with the various
REIT qualification tests and other rules set out in the Code and Treasury
Regulations thereunder;

  (xv)        counseling the Company regarding the maintenance of its exemption
from the Investment Company Act and monitoring compliance with the requirements
for maintaining an exemption from that Act;

  (xvi)       assisting the Company in developing criteria that are specifically
tailored to the Company’s investment objectives and making available to the
Company its knowledge and experience with respect to its target assets;

  (xvii)      monitoring the operating performance of the Investments and
providing periodic reports with respect thereto to the Board of Directors,
including comparative information with respect to such operating performance,
valuation and budgeted or projected operating results;

  (xviii)     investing and re-investing any moneys and securities of the
Company (including investing in short-term Investments pending investment in
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;

  (xix)     causing the Company to retain qualified accountants and legal
counsel, as applicable, to assist in developing appropriate accounting
procedures, compliance procedures and testing systems with respect to financial
reporting obligations and compliance with the provisions of the Code applicable
to REITs;

4

 

  (xx)        causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

  (xxi)       assisting the Company in complying with all regulatory
requirements applicable to the Company in respect of its business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents required under the Exchange Act;

  (xxii)      taking all necessary actions to enable the Company to make
required tax filings and reports, including soliciting stockholders for required
information to the extent provided by the provisions of the Code applicable to
REITs;

  (xxiii)     handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;

  (xxiv)     using commercially reasonable efforts to cause expenses incurred by
or on behalf of the Company to be within any expense guidelines set by the Board
of Directors from time to time;

  (xxv)      performing such other services as may be required from time to time
for management and other activities relating to the assets of the Company as the
Board of Directors and Manager shall agree from time to time or as the Manager
shall deem appropriate under the particular circumstances;

  (xxvi)     using commercially reasonable efforts to cause the Company to
comply with all applicable laws; and

  (xxvii)    traveling in connection with the performance of any services or
activities relating to our assets, operations or investment analysis.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any services
provided by third parties, which the Manager determines are material to the
performance of the business.

5

 

(c)         The Manager may enter into agreements with other parties, including
its affiliates; provided, that any such agreements entered into with affiliates
of the Manager shall be (A) on terms no more favorable to such affiliate than
could be obtained from a third party on an arm’s-length basis and (B) to the
extent the same do not fall within the provisions of the Guidelines, approved by
a majority of the Independent Directors to the extent required by any Board
policy.

(d)         The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of accountants, legal counsel, tax
counsel, appraisers, insurers, brokers or business developers, transfer agents,
registrars, developers, investment banks, financial advisors, underwriters,
asset managers, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company. Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or affiliates (which, for the avoidance of doubt, includes any employees,
consultants or agents of any affiliate of the Manager). The Company shall pay or
reimburse the Manager or its affiliates performing such services for the cost
thereof; provided, that such costs and reimbursements are no greater than those
which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm’s-length
basis.

(e)         As frequently as the Manager may deem necessary or advisable, or at
the direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment (i) an appraisal prepared by an independent real estate appraiser;
(ii) reports and information on the Company’s operations and asset performance
and (iii) other information reasonably requested by the Company.

(f)         The Manager shall prepare, or cause to be prepared, at the sole cost
and expense of the Company, all reports, financial or otherwise, with respect to
the Company reasonably required by the Board of Directors in order for the
Company to comply with its Governing Instruments or any other materials required
to be filed with any governmental body or agency, and shall prepare, or cause to
be prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

(g)         The Manager shall prepare regular reports for the Board of Directors
to enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Guidelines and any policies approved by the Board of Directors.

(h)         Notwithstanding anything contained in this Agreement to the
contrary, except to the extent that the payment of additional monies is proven
by the Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in excess of that contained in any applicable
Company Account (as herein defined) or otherwise made available by the Company
to be expended by the Manager hereunder. Failure of the Manager to expend Excess
Funds out-of-pocket shall not give rise or be a contributing factor to the right
of the Company under Section 13(a) of this Agreement to terminate this Agreement
due to the Manager’s unsatisfactory performance.

6

 



(i)         In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts hired by the Manager.

SECTION 3.       DEVOTION OF TIME; ADDITIONAL ACTIVITIES.

(a)         The Manager will provide a management team, including a Chief
Executive Officer and a Chief Financial Officer of the Company, to provide the
management services to be provided by the Manager to the Company hereunder. The
members of such team shall devote such of their time to the management of the
Company as is reasonably necessary and appropriate, commensurate with the level
of activity of the Company from time to time.

(b)         Except to the extent set forth in clause (a) above, nothing herein
shall prevent the Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses or from
rendering services of any kind to any other person or entity, including
investment in, or advisory service to others investing in, any type of real
estate or real estate related investment, including investments which meet the
principal investment objectives of the Company.

(c)         Managers, members, partners, officers, employees and agents of the
Manager or affiliates of the Manager may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as from time to time
amended, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company, such persons shall use their
respective titles in the Company.

SECTION 4.      AGENCY.

The Manager shall act as agent of the Company in making, acquiring, financing
and disposing of Investments, disbursing and collecting the Company’s funds,
paying the debts and fulfilling the obligations of the Company, supervising the
performance of professionals engaged by or on behalf of the Company and
handling, prosecuting and settling any claims of or against the Company, the
Board of Directors, holders of the Company’s securities or the Company’s
representatives or properties.

 

SECTION 5.      BANK ACCOUNTS.

The Manager may establish and maintain one or more bank accounts in the name of
the Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts; and the
Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of the Company or any Subsidiary.

7

 



SECTION 6.      RECORDS; CONFIDENTIALITY.

The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company at any time
during normal business hours upon ten (10) business days advance written notice.

The Manager shall keep confidential any and all non-public information obtained
in connection with the services rendered under this Agreement and shall not
disclose any such information to any person, except to (i) its affiliates,
members, officers, directors, employees, agents, representatives or advisors who
have a need to know such information in order to carry out their duties to the
Company and who have a duty to the Manager or to the Company to keep such
information confidential, (ii) to appraisers, financing sources and others in
the ordinary course of the Manager’s business for the purpose of rendering
services hereunder, provided that such persons agree to keep such information
confidential, (iii) in connection with any governmental or regulatory requests
of the Manager and any of its affiliates, members, officers, directors,
employees, agents, representatives or advisors, (v) as required by applicable
law or regulation or (vi) with the prior written consent of the Board of
Directors.

SECTION 7.     OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a)         The Manager shall require each seller or transferor of Investments
to the Company to make such representations and warranties regarding such assets
as may, in the sole judgment made in good faith of the Manager, be necessary and
appropriate. In addition, the Manager shall take such other action as it deems
necessary or appropriate with regard to the protection of the Investments.

(b)         The Manager shall refrain from any action that, in its sole judgment
made in good faith, (i) is not in compliance with the Guidelines, (ii) can
reasonably be expected to result in the loss of the Company’s status as a REIT
under the Code or (iii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by such entity’s Governing
Instruments. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.

(c)         The Manager shall at all times during the term of this Agreement
(including the Original Term and any renewal term) maintain a tangible net worth
equal to or greater than $1,000,000. Additionally, during such period the
Manager shall maintain “errors and omissions” insurance coverage and other
insurance coverage which is customarily carried by asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets.

8

 



 

SECTION 8.       COMPENSATION.

(a)         During the term of this Agreement (as the same may be extended from
time to time), the Manager will receive an annual management fee (the
“Management Fee”) equal to 1.50% of the Company’s “Gross Equity.” The Management
Fee shall be calculated and paid monthly in arrears based upon the weighted
daily average of the Gross Equity of the Company for such month. The term “Gross
Equity” for any period means (A) the sum of (i) the “Total Equity,” plus (ii)
the value of contributions made by partners other than the Company, from time to
time, to the capital of any Subsidiary (reduced proportionately in the case of a
Subsidiary to the extent that the Company owns, directly or indirectly, less
than 100% of the equity interests in such Subsidiary), less (B) any capital
dividends or capital distributions (calculated without regard to depreciation
and amortization) made by the Company to its stockholders or, without
duplication, by any Subsidiary to its stockholders, partners or other equity
holders. As used herein, the term “Total Equity” shall mean (i) the equity
invested by Newcastle Investment Corp. in the assets of the Company (including
total cash contributed to the Company) as of the Distribution Date, plus (ii)
the aggregate offering price of any common or preferred equity capital hereafter
raised by the Company or any Subsidiary of the Company (exclusive, with respect
to any Subsidiary, of capital of such Subsidiary consisting of a capital
contribution or other form of capital investment made by the Company or another
Subsidiary of the Company).

(b)         The Manager shall compute each installment of the Management Fee
within 15 days after the end of the calendar month with respect to which such
installment is payable, and such installment shall be due and payable no later
than 20 days after the end of the calendar month with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall, for informational purposes only and subject in
any event to Section 13(a) of this Agreement, promptly be delivered to the Board
of Directors within 90 days after the end of each calendar year.

(c)         The Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.

(d)         The Board of Directors may, by written notice to the Manager
delivered ten (10) days prior to the date on which any payment of the Incentive
Compensation (as defined below) is payable, request that the Manager accept all
or a portion of such payment in the form of issued Common Shares, which notice
shall specify the amount of the payment of the Incentive Compensation, the
amount thereof which the Company intends to pay in cash, if any, and the amount
thereof which the Company intends to pay in the form of such Common Shares in
the number of such shares as determined by the Board of Directors. Within five
(5) days following receipt of said notice, the Manager shall notify the Company
in writing, such election to be made by the Manager in its sole discretion,
whether it will accept such portion of such payment in the form of such shares
and in such number of such shares.

9

 

(e)         In addition to the Management Fee otherwise payable hereunder, the
Company shall pay the Manager on a quarterly basis annual incentive compensation
(“Incentive Compensation”) on a cumulative, but not compounding, basis, in an
amount equal to the product of (A) 25% of the dollar amount by which (1)(a) the
Funds from Operations (before such payment) of the Company per REIT Share (based
on the weighted average number of REIT Shares outstanding), plus (b) gains (or
losses) from sales of property, plus (c) all internal and external
acquisition-related expenses, plus (d) unconsummated transaction expenses, plus
(e) Other Non-Routine Items, in each case per REIT Share (based on the weighted
average number of REIT Shares outstanding), exceed (2) an amount equal to (a)
the weighted average value per REIT Share of the equity invested by Newcastle
Investment Corp. in the assets of the Company (including total cash contributed
to the Company) as of the Distribution Date, and the prices per REIT Share at
any subsequent offerings by the Company (adjusted for any prior capital
dividends or capital distributions) multiplied by (b) a simple interest rate of
ten percent (10%) per annum multiplied by (B) the weighted average number of
REIT Shares outstanding during such period. The obligation of the Company to pay
the Incentive Compensation shall survive the expiration or earlier termination
of this Agreement, subject to Section 16(b).

(f)         Commencing from the Distribution Date, upon the successful
completion of an offering of Common Shares by the Company, the Company shall pay
and issue to the Manager options (including cash-settled options) with respect
to 10% of the number of Common Shares sold in the offering with an exercise
price equal to the price per Common Share, as the case may be, paid by the
public or other ultimate purchaser in the offering. For the avoidance of doubt,
the distribution on the Distribution Date shall not constitute an “offering” for
purposes of this Section 8(f).

SECTION 9.      EXPENSES OF THE COMPANY.

The Company shall pay all of its expenses and shall reimburse the Manager or
(for the avoidance of doubt) its affiliates for documented expenses of the
Manager or its affiliates incurred on its behalf (collectively, the “Expenses”).
Expenses include all costs and expenses which are expressly designated elsewhere
in this Agreement as the Company’s, together with the following:

(a)         expenses in connection with the issuance and transaction costs
incident to the acquisitions, disposition and financing of Investments;

(b)         travel and other out-of-pocket expenses incurred by managers,
officers, employees and agents of the Manager or its affiliates in connection
with the sourcing, underwriting, purchase, financing, refinancing, sale or other
disposition, or asset management of an Investment;

(c)         costs of legal, accounting, tax, auditing, underwriting, asset
management, sourcing, administrative and other services rendered for the Company
by providers retained by the Manager or its affiliates or, if provided by the
Manager’s or any affiliate’s employees, consultants or agents, in amounts which
are no greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;

10

 

(d)         the compensation and expenses of the Independent Directors and the
cost of liability insurance to indemnify the Company’s directors and officers;

(e)         compensation and expenses of the Company’s custodian and transfer
agent, if any;

(f)         costs associated with the establishment and maintenance of any
credit facilities and other indebtedness of the Company (including commitment
fees, legal fees, closing and other costs) or any securities offerings of the
Company;

(g)         costs associated with any computer software or hardware that is used
for the Company;

(h)         costs and expenses incurred in contracting with third parties,
including affiliates of the Manager, in accordance with the terms of the
Agreement;

(i)         all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
sourcing, underwriting, acquiring, financing, owning, protecting, maintaining,
developing, operating and disposing of Investments, including appraisal,
reporting, audit and legal fees;

(j)         all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;

(k)         expenses relating to any office or office facilities maintained for
the Company or Investments separate from the office or offices of the Manager;

(l)         expenses connected with the payments of interest, dividends or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of the holders of securities of the Company or its
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;

(m)         expenses connected with communications to holders of securities of
the Company or its Subsidiaries and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the Securities and Exchange Commission, the costs
payable by the Company to any transfer agent and registrar in connection with
the listing and/or trading of the Company’s stock on any exchange, the fees
payable by the Company to any such exchange in connection with its listing,
costs of preparing, printing and mailing the Company’s annual report to its
shareholders and proxy materials with respect to any meeting of the shareholders
of the Company; and

(n)         all other expenses actually incurred by the Manager which are
reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement.

11

 

Without regard to the amount of compensation received under this Agreement by
the Manager, the Manager shall bear the following expenses, except as expressly
set forth herein: (i) wages and salaries of the Manager’s officers and
employees; (ii) rent attributable to the space occupied by the Manager; and
(iii) all other “overhead” expenses of the Manager.

SECTION 10.   CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company in the ordinary
course of periodic accounting. Expenses incurred by the Manager on behalf of the
Company shall be reimbursed monthly to the Manager on the later of (i) the first
business day of the month immediately following the date of delivery of such
statement, and (ii) 10 business days after the date of delivery of such
statement.

 

SECTION 11.     LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a)         The Manager assumes no responsibility under this Agreement other
than to render the services called for under this Agreement in good faith and
shall not be responsible for any action of the Board of Directors in following
or declining to follow any advice or recommendations of the Manager, including
as set forth in Section 7(b) of this Agreement. The Manager, its members,
managers, officers and employees will not be liable to the Company or any
Subsidiary, to the Board of Directors, or the Company’s or any Subsidiary’s
stockholders or partners for any acts or omissions by the Manager, its members,
managers, officers or employees, pursuant to or in accordance with this
Agreement, except by reason of acts constituting bad faith, willful misconduct,
gross negligence or reckless disregard of the Manager’s duties under this
Agreement. The Company shall, to the full extent lawful, reimburse, indemnify
and hold the Manager, its members, managers, officers and employees,
sub-advisers and each other Person, if any, controlling the Manager (each, an
“Indemnified Party”), harmless of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including attorneys’ fees) in respect of or arising from any acts or omissions
of such Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Indemnified Party’s bad
faith, willful misconduct, gross negligence or reckless disregard of the
Manager’s duties under this Agreement.

(b)         The Manager shall, to the full extent lawful, reimburse, indemnify
and hold the Company, its shareholders, directors, officers and employees and
each other Person, if any, controlling the Company (each, a “Company Indemnified
Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from the Manager’s bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.

SECTION 12.     NO JOINT VENTURE.

Nothing in this Agreement shall be construed to make the Company and the Manager
partners or joint venturers or impose any liability as such on either of them.

12

 



SECTION 13.     TERM; TERMINATION.

(a)         Unless terminated in accordance with Section 14 or Section 15, this
Agreement shall be in effect until the date that is ten (10) years after the
date hereof (the “Original Term”). At the expiration of the Original Term and
each Renewal Term (as defined below), this Agreement shall be deemed renewed
automatically each year for an additional one-year period (each, a “Renewal
Term”) unless (i) a majority consisting of at least two-thirds of the
Independent Directors or a simple majority of the holders of outstanding Common
Shares, agree that there has been unsatisfactory performance that is materially
detrimental to the Company or (ii) a simple majority of the Independent
Directors agree that the Management Fee payable to the Manager is unfair;
provided, that the Company shall not have the right to terminate this Agreement
under clause (ii) foregoing if the Manager agrees to continue to provide the
services under this Agreement at a fee that a simple majority of Independent
Directors have reasonably determined to be fair. If the Company elects not to
renew this Agreement at the expiration of the Original Term or any Renewal Term,
the Company shall deliver to the Manager prior written notice (the “Termination
Notice”) of the Company’s intention not to renew this Agreement based upon the
terms set forth in this Section 13(a) of this Agreement not less than 60 days
prior to the expiration of the then existing term. If the Company so elects not
to renew this Agreement, the Company shall designate the date (the “Effective
Termination Date”), not less than 60 days from the date of the notice, on which
the Manager shall cease to provide services under this Agreement, and this
Agreement shall terminate on such date; provided, however, that in the event
that such Termination Notice is given in connection with a determination that
the compensation payable to the Manager is unfair, the Manager shall have the
right to renegotiate the Management Fee by delivering to the Company, no fewer
than forty-five (45) days prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement. Provided that the
Manager and the Company agree to a revised Management Fee (or other compensation
structure) within 45 days following the receipt of the Notice of Proposal to
Negotiate, the Termination Notice shall be deemed of no force and effect and
this Agreement shall continue in full force and effect on the terms stated in
this Agreement, except that the Management Fee shall be the revised Management
Fee (or other compensation structure) then agreed upon by the parties to this
Agreement. The Company and the Manager agree to execute and deliver an amendment
to this Agreement setting forth such revised Management Fee promptly upon
reaching an agreement regarding same. In the event that the Company and the
Manager are unable to agree to a revised Management Fee during such 45 day
period, this Agreement shall terminate, such termination to be effective on the
date which is the later of (A) ten (10) days following the end of such 45 day
period and (B) the Effective Termination Date originally set forth in the
Termination Notice.

(b)         In the event that this Agreement is terminated in accordance with
the provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of the Management Fee earned by the
Manager during the period consisting of the twelve (12) full, consecutive
calendar months immediately preceding such termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.

13

 

(c)         No later than sixty (60) days prior to the expiration of the
Original Term or any Renewal Term, the Manager may deliver written notice to the
Company informing it of the Manager’s intention not to renew the term, whereupon
the term of this Agreement shall not be renewed and extended, and this Agreement
shall terminate effective on the expiration date of this Agreement next
following the delivery of such notice.

(d)         If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Section 13(b) and Section 16 of this
Agreement. In addition, Section 11 of this Agreement shall survive termination
of this Agreement.

 

SECTION 14.     ASSIGNMENT.

(a)         Except as set forth in Section 14(b) of this Agreement, this
Agreement shall terminate automatically in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors;
provided, however, that no such consent shall be required in the case of an
assignment by the Manager to an entity whose business and operations are managed
or supervised by Mr. Wesley R. Edens (the “Principal”). Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.

(b)         Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Section 2 of
this Agreement to any of its affiliates in accordance with the terms of this
Agreement, or if approved by the Board, applicable to any such subcontract or
assignment, and the Company hereby consents to any such assignment and
subcontracting. In addition, provided that the Manager provides prior written
notice to the Company for informational purposes only, nothing contained in this
Agreement shall preclude any pledge, hypothecation or other transfer of any
amounts payable to the Manager under this Agreement.

SECTION 15.     TERMINATION FOR CAUSE.

(a)         The Company may terminate this Agreement effective upon sixty
(60) days prior written notice of termination from the Company to the Manager,
without payment of any Termination Fee, if any act of fraud, misappropriation of
funds, or embezzlement against the Company or other willful violation of this
Agreement by the Manager in its corporate capacity (as distinguished from the
acts of any employees of the Manager which are taken without the complicity of
the Principal) under this Agreement or in the event of any gross negligence on
the part of the Manager in the performance of its duties under this Agreement.

14

 



(b)         The Manager may terminate this Agreement effective upon sixty
(60) days prior written notice of termination to the Company in the event that
the Company shall default in the performance or observance of any material term,
condition or covenant contained in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30 day period.

SECTION 16.     ACTION UPON TERMINATION.

(a)         From and after the effective date of termination of this Agreement,
pursuant to Sections 13, 14, or 15 of this Agreement, the Manager shall not be
entitled to compensation for further services under this Agreement, but shall be
paid all compensation accruing to the date of termination and, if terminated
pursuant to Section 13 or Section 15(b), the applicable Termination Fee. Upon
such termination, the Manager shall forthwith:

 (i)         after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

 (ii)        deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and

 (iii)       deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

(b)         In the event that this Agreement is terminated, the Company shall
have the option, to be exercised by written notice to the Manager within ten
(10) days following such termination, to purchase from the Manager the right of
the Manager to receive the Incentive Compensation. In exchange therefor the
Company will be obligated to pay the Manager a cash purchase price (the “Cash
Price”) equal to the amount of the Incentive Compensation that would be paid to
the Manager if all of the Company’s assets were sold for cash at their then
current fair market value (taking into account, among other things, expected
future performance of the underlying investments, the “Fair Market Value”). In
the event that the Company does not elect to exercise such option to purchase
the Incentive Compensation, the Manager shall have the right to require the
Company to do so at the Cash Price by delivering to the Company written notice
within twenty (20) days following such termination. The Fair Market Value shall
be determined by independent appraisal to be conducted by a nationally
recognized appraisal firm mutually agreed upon by the Company and the Manager.
If the Company and the Manager are unable to agree upon an appraisal firm, then
each of the Company and the Manager shall choose an independent appraisal firm
to conduct an appraisal. In such event, (i) if the appraisals prepared by the
two appraisers so selected are the same or differ by an amount that does not
exceed 20% of the higher of the two appraisals, the Fair Market Value will be
deemed to be the average of such appraisals, and (ii) if the two appraisals
differ by more than 20% of the higher of the two appraisals, the two appraisers
together shall select a third nationally recognized appraisal firm to conduct an
appraisal. If the two appraisers are unable to agree as to the identity of such
third appraiser, either of the Manager and the Company may request that the
American Arbitration Association (“AAA”) select the third appraiser, which shall
then be selected by the AAA. The Fair Market Value will then be deemed to be the
amount determined by such third appraiser, but in no event less than the lower
or more than the higher of the first two appraisals made under this
Section 16(b).

15

 



SECTION 17.     RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.

The Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the first sentence of this Section 17. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement. 

 

SECTION 18.     NOTICES.

Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission or email against answerback, (iv) delivery by registered
or certified mail, postage prepaid, return receipt requested, addressed as set
forth below:

16

 



(a)        If to the Company:

New Senior Investment Group Inc.
c/o FIG LLC
1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Mr. Cameron D. MacDougall



(b)       If to the Manager:

FIG LLC

1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Mr. Randal A. Nardone

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

SECTION 19.       BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.

SECTION 20.       ENTIRE AGREEMENT.

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement. This Agreement may
not be modified or amended other than by an agreement in writing.

SECTION 21.       CONTROLLING LAW.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other conflict-of-law provisions to the contrary.

17

 



SECTION 22.       INDULGENCES, NOT WAIVERS.

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

SECTION 23.       TITLES NOT TO AFFECT INTERPRETATION.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation of this Agreement.

SECTION 24.       EXECUTION IN COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

SECTION 25.       PROVISIONS SEPARABLE.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

SECTION 26.       GENDER.

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

18

 

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

          COMPANY:       NEW SENIOR INVESTMENT GROUP INC.,   a Delaware
corporation       By: /s/ Cameron D. MacDougall     Name: Cameron D. MacDougall
    Title: Secretary         MANAGER:       FIG LLC,   a Delaware limited
liability company       By: /s/ David N. Brooks     Name:  David N. Brooks    
Title: Secretary



19

 

 

SCHEDULE 1

 

INVESTMENT GUIDELINES OF NEW SENIOR INVESTMENT GROUP INC.

 

1.           No investment of New Senior Investment Group Inc. (the “Company”)
shall be made which would cause the Company to fail to qualify as a real estate
investment trust under the Internal Revenue Code of 1986, as amended.

 

2.          No investment of the Company shall be made which would cause the
Company to be regulated as an investment company under the Investment Company
Act of 1940, as amended.

20

